Citation Nr: 1022894	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-22 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the evaluation of the Veteran's 
service-connected lumbosacral strain with spondylolysis from 
40 percent to 20 percent effective from February 1, 2008, was 
proper.

2.  Whether the reduction of the evaluation of the Veteran's 
service-connected mood disorder from 30 percent to 0 percent 
(noncompensable) effective from February 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A copy of 
the hearing transcript has been associated with the claims 
file.  The Veteran also submitted additional evidence in 
support of his claim, as well as an appropriate waiver of RO 
consideration.  Therefore, the Board will proceed.

The issue of entitlement to an increased rating for a mood 
disorder has been raised by the record, specifically in a 
December 2009 statement, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In April 2007, the RO notified the Veteran of a proposal 
to reduce the disability evaluation for his service-connected 
lumbosacral strain with spondylolysis from 40 percent to 20 
percent, and to reduce the disability evaluation for his 
service-connected mood disorder from 30 percent to 0 percent.

2.  The RO reduced the Veteran's disability rating for 
lumbosacral strain with spondylolysis to 20 percent, and 
reduced the disability rating for a mood disorder to 0 
percent, in a November 2007 rating decision, effective as of 
February 1, 2008.

3.  At the time of the effective date of the reduction, 
February 1, 2008, the Veteran's lumbosacral strain with 
spondylolysis had been rated as 40 percent disabling since 
January 24, 2005, for a period of less than five years.

4.  At the time of the effective date of the reduction, 
February 1, 2008, the Veteran's mood disorder had been rated 
as 30 percent disabling since January 24, 2003, for a period 
of more than five years.

5.  Since 2005, the Veteran's lumbosacral strain with 
spondylolysis has resulted in forward flexion of the 
thoracolumbar spine greater than 30 degrees when limited by 
pain, and there is no objective evidence of ankylosis of the 
thoracolumbar spine.

6.  The Veteran's mood disorder requires treatment with 
medication; material and sustained improvement with respect 
to the associated symptomatology is not demonstrated by the 
record.


CONCLUSIONS OF LAW

1.  The reduction of the rating for a service-connected 
lumbar spine disability from 40 percent to 20 percent 
effective from February 1, 2008, was proper.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 
4.40, 4.59, 4.71a, Diagnostic Code 5237 (2009).

2.  The reduction of the rating for a service-connected mood 
disorder from 30 percent to 0 percent effective from February 
1, 2008, was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 4.40, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the regulation governing reduction, 38 
C.F.R. § 3.105(e), contains its own notice provisions and 
procedures.  The VCAA is not applicable where the law 
governing the matter in question provides such provisions.  
Barger v. Principi, 16 Vet. App. 132 (2002).

Where the reduction in the rating of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that VA has complied with the notice 
procedures of 38 C.F.R. § 3.105(e).  An April 2007 rating 
decision and May 2007 notification letter to the Veteran 
detailed the proposed actions, provided notice of the 
applicable evaluation criteria, described the types of 
evidence which would be helpful in avoiding the proposed 
reduction, and informed him of the right to request a hearing 
on the matter.  The Veteran was afforded such a hearing 
before the RO in September 2007.  The RO then promulgated the 
November 2007 rating decision on appeal which reduced the 
Veteran's 40 percent disability rating for lumbosacral strain 
to 20 percent based on a finding of clear and unmistakable 
error, and reduced his 30 percent disability rating for a 
mood disorder to 0 percent.



B.  Law and Analysis

The provisions of 38 C.F.R. § 3.344 provide additional 
criteria and considerations to take into account when 
determining whether a reduction in a rating is warranted. In 
this regard, 38 C.F.R. § 3.344(a) notes that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and 
Department of Veterans Affairs regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examination and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations less full and complete 
than those in which payments were authorized or continued 
will not be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary or episodic improvement, 
e.g., manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement 
in the physical or mental condition is clearly reflected, the 
rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination ____ months from this date, 
§ 3.344."  The rating agency will determine of the basis of 
the facts in each individual case whether 18, 24, or 30 
months will be allowed to elapse before the reexamination 
will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Re-examination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

The Board also notes that an initial question concerns 
whether the reduction was proper based on the evidence of 
record.  As noted, where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where an 
evaluation has continued at the same level for five or more 
years, the analysis is conducted under 38 C.F.R. § 3.344(a) 
and (b).  In the present case, the Veteran's 40 percent 
disability evaluation for his back disorder was awarded 
effective January 24, 2005, and was reduced effective 
February 1, 2008, less than 5 years later.  See Brown v. 
Brown, 5 Vet. App. 413, 418 (1993) (finding that the express 
language of § 3.344(c) and other VA regulations compels the 
conclusion that the duration of a rating for purposes of § 
3.344(c) must be measured from the effective date assigned 
that rating until the effective date of the actual 
reduction).  Accordingly, the requirements under 38 C.F.R. § 
3.344(a) and (b) do not apply in the instant case, and 38 
C.F.R. § 3.344(c) does apply.  Nevertheless, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, without regard for how long a 
particular rating has been in effect.  The Court has stated 
that certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires 
an inquiry as to "whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations."  
Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.  

With respect to the Veteran's service-connected mood 
disorder, the Board notes that the 30 percent disability 
evaluation for his mood disorder was awarded effective 
January 24, 2003, and was reduced to 0 percent effective 
February 1, 2008, more than 5 years later.  Thus, the 
provisions of 38 C.F.R. § 3.344(a) and (b) apply.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Lumbosacral Strain with Spondylolysis

The Veteran was assigned a 40 percent rating under Diagnostic 
Code 5010-5243 for lumbosacral strain with spondylolysis 
effective January 24, 2005.  In the April 2007 rating 
decision, the RO found a clear and unmistakable error (CUE) 
in the assignment of the 40 percent rating and proposed to 
reduce it to 20 percent.  That reduction was implemented in 
the November 2007 rating decision, effective February 1, 
2008.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the regulations provide, in pertinent part, for a 
20 percent rating when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if the medical evidence shows forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, preceding Diagnostic Codes 5235-5243 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Veteran's claim for an increased rating for his service-
connected low back disorder was received by the RO in January 
2005.  Subsequently, the Veteran underwent a VA examination 
in March 2005.  He reported pain in the low back described as 
constant, burning, and 8/10 in severity.  This pain radiated 
into the buttocks.  He also experienced some stiffness but 
denied any flare-ups.  He treated his condition with 
acetaminophen with codeine, cyclobenzaprine, and ibuprofen, 
though these medications offered little relief, if any.  He 
denied any incapacitating episodes.  He was able to walk 
unaided but used a back brace when he went to school or work.  
He was employed in satellite sales and installation, and 
could not climb, crawl under houses or in attic spaces, or 
lift objects.  He could not sit too long or do a lot of 
walking.

On examination, there was flattening of the lumbar concavity.  
He had normal posture with the 3 point test.  The Veteran's 
brace was removed for range of motion testing.  Flexion was 
measured to 38 degrees and extension was 15 degrees.  Lateral 
flexion was 15 degrees bilaterally, and rotation was 10 
degrees bilaterally.  Pain was noted to start at 39 degrees 
of flexion; all vectors were limited by the onset of pain.  
However, there was no additional loss of motion due to 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was no tenderness, weakness, or spasm in the 
lumbar area.  The Veteran demonstrated some guarding due to 
pain.  The examiner noted a March 2003 MRI which showed a 
small midline disc protrusion at L5-S1 and degenerative facet 
joint changes throughout the lumbar spine.

The Veteran was afforded another VA examination in December 
2006.  The Veteran reported daily, sharp pains in the lumbar 
region, rated as 6-7/10 in severity.  He also reported some 
stiffness and difficulty lifting.  He treated his condition 
with Flexeril and Motrin, which provided some relief.  He 
also received physical therapy, which did not provide relief.  
He denied any flare-ups or incapacitating episodes.  He 
utilized a back brace as needed, and could walk a distance of 
100 feet.  He stated his condition prevented him from 
installing satellite dishes as part of his occupational 
duties.

On physical examination, the Veteran's posture, gait, and 
spinal curvature were normal.  There was no evidence of spasm 
or tenderness to palpation.  Range of motion testing revealed 
flexion limited by pain to 80 degrees and extension limited 
by pain to 30 degrees.  Lateral flexion was 30 degrees 
without pain bilaterally, and lateral rotation was 20 degrees 
bilaterally without pain.  The examiner noted that the spine 
was not ankylosed.

During a January 2007 VA mental status examination, the 
Veteran reported working on and off as a bouncer at a club.

The Veteran testified at an RO hearing in September 2007.  He 
stated that his back condition had worsened over the years.  
He had a constant burning sensation in his back which had 
recently moved into his buttocks.  His condition prevented 
him from fully performing his occupational duties.  He 
installed satellites and antennas and was unable to go up 
into attics and crawl underneath houses.  He was told by his 
doctors to restrict his lifting to 25 pounds or less.  He 
also had difficulty sitting or driving for more than 30 
minutes.  He utilized a back brace and treated his condition 
with medication.

The Veteran was afforded another VA examination in December 
2008.  He indicated that his condition had worsened since his 
last examination, and included muscle spasms and edema in his 
low back.  He had pain in his low back, described as 
constant, severe, and burning.  The pain radiated into the 
bilateral gluteus.  He also had stiffness and weakness.  He 
treated his condition with ibuprofen, Flexeril, and 
gabapentin.  He denied any flare-ups or incapacitating 
episodes.  He wore a brace and was unable to walk more than a 
few yards.

On examination, the Veteran had normal posture and an 
antalgic gait.  There was some lumbar flattening.  There were 
spasms and tenderness on palpation of the thoracic 
sacrospinalis bilaterally.  Flexion was measured at 50 
degrees and extension was 15 degrees.  Lateral flexion was 15 
degrees bilaterally, and rotation was 10 degrees bilaterally.  
All vectors were limited by the onset of pain.

The Veteran testified at a Travel Board hearing in January 
2010.  With respect to his back condition, the Veteran 
testified that he had been treated with morphine.  After he 
mentioned some marijuana use to his VA doctors, he was taken 
off the morphine and treated with Motrin.  He had only 
recently resumed treatment with morphine.  He further 
testified that the pain in his lower back had spread into his 
buttocks and prevented him from bending over, twisting, or 
turning.  He could not dance anymore and was advised to avoid 
lifting anything above 25 pounds.  The pain also interfered 
with his ability to sleep.  His occupation included 
installing satellite television, but because he was unable to 
fully perform all the necessary physical duties, his employer 
let him go.  He also clarified that he was not actually a 
bouncer at a club as previously noted.  He would ask people 
to leave the club, but he did not physically engage anyone.

Based on the evidence of record, the Board finds that the 
reduction of the Veteran's disability rating from 40 percent 
to 20 percent for lumbosacral strain was proper.  As noted 
above, a 40 percent rating is warranted for forward flexion 
of the thoracolumbar spine to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence does not demonstrate such findings, even when fully 
accounting for painful motion and other factors noted in 
DeLuca.  During the March 2005 examination, the Veteran had 
38 degrees of forward flexion; although further forward 
flexion was prevented by pain, the examiner also noted that 
there was no additional loss of motion due to fatigue, 
weakness, or lack of endurance following repetitive use.  
There was no tenderness, weakness, or spasm in the lumbar 
area.  The Board is aware that in determining whether a 
reduction was proper, the Board must focus upon evidence 
available to the RO at the time the reduction was 
effectuated; however post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 281-282 (1992).  It should be emphasized, however, 
that such after-the-fact evidence may not be used to justify 
an improper reduction.  In this regard, during the December 
2006 and December 2008 examinations, flexion was measured at 
80 degrees and 50 degrees, respectfully.  There was no 
evidence of ankylosis of the thoracolumbar spine.  In that 
regard, all three examinations recorded findings more 
consistent with the 20 percent disability rating, which 
contemplates flexion greater than 30 degrees.  The Board 
acknowledges the Veteran's belief that his symptoms warrant a 
40 percent rating.  However, the evidence, which includes 
three complete examinations, clearly demonstrates that the 
Veteran's disability has approximated a 20 percent rating 
since March 2005.  The Board finds further, that the record 
clearly shows consistent symptomatology associated with the 
Veteran's low back disorder since 2005 and the Board notes 
that such symptomatology clearly has warranted a 20 percent 
evaluation throughout the relevant time period when the 
applicable legal criteria are considered.  The RO is not 
permitted to assign a rating that is not in accordance with 
the governing legal criteria, and thus, to the extent that 
the RO found error in the assignment of the 40 percent 
rating, the Board concurs in that assessment.  See, e.g., 
38 C.F.R. § 3.105(a); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  Therefore, the reduction from 40 percent 
to 20 percent, effective February 1, 2008, is supported by 
the record and was proper.

Mood Disorder

In a May 2005 rating decision, the Veteran was assigned a 30 
percent disability rating under Diagnostic Code 9440 for a 
mood disorder, effective January 24, 2003.  In the April 2007 
rating decision, the RO proposed to reduce that disability 
rating to 0 percent, based on the findings of a January 2007 
VA examination.  That reduction was implemented in the 
November 2007 rating decision, effective February 1, 2008.

The Schedule establishes a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Pursuant to Diagnostic Code 
9440, a chronic adjustment disorder is assigned a 10 percent 
disability evaluation when it is productive of occupational 
and social impairment due to mild or transient symptoms, 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress; 
or symptoms controlled by continuous medication.  38 C.F.R. § 
4.130, Diagnostic Code 9440.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks, weekly or less often; 
chronic sleep impairment; or mild memory loss, such as 
forgetting names, directions, and recent events.  Id.

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2009); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores from 71 to 80 reflect transient symptoms, 
if present, and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
arguments); resulting in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind school work).  DSM-IV at 46-47.  
GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id. GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.

VA treatment records dated April 2004 show the Veteran's 
condition was treated with sertraline and trazodone.  

The Veteran underwent a VA examination in March 2005.  He 
reported that his first psychiatric treatment was one year 
earlier when he was hospitalized for a week due to suicidal 
ideation and depression.  He was prescribed medication and 
attended individual therapy from that time until his 
relocation to this new area.  He indicated his intent to 
resume therapy as soon as he was referred.  He reported 
difficulty with irritability, and was tearful in describing 
an altercation with his wife at the time of his 
hospitalization.  He described having ongoing feelings of 
depression and frustration with his situation and his chronic 
pain, and indicated that his mood would be greatly helped if 
his pain could be controlled.  On examination, the Veteran 
was alert, cooperative, and oriented.  He was neatly dressed 
and well groomed.  His thought processes were logical and his 
speech was coherent.  His mood was somewhat dysphoric.  His 
affect was congruent with his mood, though somewhat 
constricted.  The examiner noted the Veteran to be on the 
verge of tears when discussing his current status, 
difficulties with his wife, and his experience in the 
Marines.  He denied any current or recent suicidal or 
homicidal ideation.  His recent and remote memory appeared 
generally intact, and his insight and judgment were adequate.  
He did not report any sleep problems, and remained interested 
in activities and looked forward to his future.  His GAF 
score was 61.

The Veteran underwent another VA examination in January 2007.  
The frequency of his psychiatric symptoms was transient, 
waxing and waning with his social stressors.  The severity of 
his symptoms was mild.  The examiner noted that there had 
been no remissions of the Veteran's symptoms because he 
continually used cannabis.  He worked on and off as a bouncer 
at the club where his girlfriend worked.  He attributed his 
cannabis use to social environment at work.  The examiner 
noted the Veteran had no social impairment.  The examiner 
also noted that the Veteran was not presently being treated, 
but had stopped taking antidepressants due to associated 
sexual dysfunction.  On examination, the Veteran's mental 
status was within normal limits.  There was no impairment of 
thought processes or communication.  He did not experience 
any delusions or hallucinations, and did not demonstrate any 
inappropriate behavior.  He did not have any suicidal or 
homicidal ideation.  He was able to maintain minimal persona 
hygiene and perform basic activities of daily living.  There 
was no indication of any memory loss or impairment.  The 
Veteran did not have any panic attacks.  He enjoyed shooting 
pool in a league, and had recently traveled to Ohio to visit 
his family.  He denied any present depression, but reported 
insomnia at times.  He had impaired impulse control with 
respect to drug use.  The examiner noted that the Veteran 
smoked cannabis 2 to 3 times per week, and had 3 to 4 drinks 
of alcohol on Friday and Saturday nights.  He also took his 
pain medication not as prescribed, not taking it at times and 
doubling up on it at other times.  He had also used cocaine 
to prevent the sexual dysfunction that the antidepressants 
had caused.  The examiner indicated that the Veteran had 
previously been diagnosed with adjustment disorder secondary 
to his back pain.  In his opinion, however, the Veteran did 
not have this diagnosis, but rather had a substance-induced 
disorder which superseded it.  The examiner indicated that 
the Veteran's drug and alcohol abuse issues were not 
secondary to or caused by a primary service-connected 
disorder.  His GAF score was 65.

The Veteran testified before the RO in September 2007.  He 
stated that his chronic pain has made him more irritable and 
short-tempered, which resulted in a domestic violence 
incident.  Given his service-connected back and knee 
conditions, the Veteran was also concerned that he would be 
limited to a wheelchair in the future.  The Veteran also 
testified that he had used marijuana on and off for many 
years, including as a way to relieve his pain and anxiety.  
He twice attempted to use cocaine as a means of treating his 
erectile dysfunction, but did not pursue that further.  
Because of his drug use, his narcotic pain medication was 
discontinued.

VA treatment records indicate the Veteran was seen regularly 
for his mood disorder beginning in January 2008.  He reported 
feelings of frustration related to his chronic back pain.  He 
further indicated that he smoked 1 to 2 joints per week as a 
means of pain relief.  He described his depression as 6 out 
of 10 in severity.  He experienced sleep disturbances as a 
result of a combination of pain and emotional distress.  On 
examination, the Veteran was appropriately dressed and 
groomed.  His attention and concentration were good, and his 
memory was intact.  His mood was depressed and frustration, 
and his affect was blunted, flat, and mood congruent.  Speech 
was normal.  He denied any delusions, hallucinations, or 
suicidal or homicidal ideation.  His insight was fair and his 
judgment was intact.  Notably, the treating physician 
separately diagnosed major depressive disorder and cannabis 
abuse.  

Additional treatment records noted similar findings and 
reflect that the Veteran continued to be treated with 
trazodone and sertraline.  Records also indicate the Veteran 
tested positive for cannabis on April 22 and May 7, 2008, but 
had negative tests on May 23, June 16, and July 28, 2008.  A 
December 2009 notation also included a diagnosis of a mood 
disorder secondary to pain.

The Veteran testified at a Travel Board hearing in January 
2010.  He stated that he told his doctors he had been using 
marijuana on an irregular basis for pain relief.  He had also 
used cocaine twice.  His understanding was that the reduction 
of his disability rating for a mood disorder was based on his 
marijuana use.  His actual mood disorder had not improved.  
He still experienced a great deal of depression and anxiety.  
He was unable to find employment or perform activities with 
his stepchildren.  He also had difficulties with his temper.

Based on the evidence of record, the Board finds that the 
reduction of the Veteran's disability rating from 30 percent 
to 0 percent for a mood disorder was improper.  As noted 
above, the requirements for reduction of ratings in effect 
for five years or more are set forth at 38 C.F.R. § 3.344(a) 
and (b), which prescribe that only evidence of sustained 
material improvement under the ordinary conditions of life, 
as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis 
of a single examination.  See Brown v. Brown, 5 Vet. App. at 
417-18.  The January 2007 examination report indicated that 
the Veteran's adjustment disorder secondary to back pain had 
been superseded by a substance-induced disorder.  However, 
this diagnosis has not been rendered by any other examiner or 
treating physician.  Additional records show the Veteran's 
history of substance abuse was acknowledged, but nonetheless 
render a primary diagnosis consistent with a mood disorder 
due to such abuse.

In reducing the Veteran's disability rating for his service-
connected mood disorder, the RO cited to and relied primarily 
on the January 2007 VA examination report which indicated the 
Veteran had a new diagnosis which superseded his old one.  
See November 2007 Rating Decision.  The Veteran's September 
2007 hearing testimony was also noted.  A June 2008 statement 
of the case (SOC) continued the reduction based on the 
January 2007 examination report, and further noted that the 
Veteran's VA treatment records did not demonstrate criteria 
for a compensable rating.  However, those treatment records 
reflect that the Veteran was prescribed antidepressants for 
his condition, thus satisfying the criteria for at least a 10 
percent rating.  The only evidence supporting the reduction 
to a noncompensable rating is the January 2007 examination 
report.  As noted, ratings on account of diseases subject to 
temporary or episodic improvement, such as the one under 
consideration, will not be reduced on any one examination 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement 
in the physical or mental condition is clearly reflected, the 
rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The Board finds that 
these requirements have not been met with respect to the 
Veteran's service-connected mood disorder.  Therefore the 
reduction from 30 percent to 0 percent for the Veteran's 
service-connected mood disorder was improper, and should be 
restored.


ORDER

Entitlement to restoration of a 40 percent rating for 
lumbosacral strain with spondylolysis is denied.

Entitlement to restoration of a 30 percent rating for a mood 
disorder effective from February 1, 2008, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


